Exhibit 10.93

 

ORBITAL

Cold Meece

Stone

Staffordshire

ST15 0QN United Kingdom

+44 1785 857000

 

www.orbitalgas.com

EMPLOYMENT AGREEMENT

 

 

 

 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into this 1st
day of December, 2017, (the "Effective Date"), between Orbital Gas Systems N.A.,
a Texas corporation ("Company"), and Paul White ("Executive").

 

WHEREAS, the Company desires to employ Executive pursuant to the terms and
conditions set forth in this Agreement, and Executive desires to be employed by
the Company pursuant to such terms and conditions; and

 

WHEREAS, the Company and Executive recognize that the agreements and covenants
in this Agreement are essential to protect the business interests of the
Company.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
Company and Executive hereby agree as follows:

 

1.     Employment. The Company agrees to employ Executive as its "President of
Orbital UK" and Executive hereby agrees to serve in such capacity and to provide
such services as are consistent with such title and position in connection
therewith as may be determined by the Chief Executive Officer ("CEO") and/or the
Board of Directors of the Company from time to time. Executive hereby agrees and
represents that his employment, and the performance of his duties as required by
this Agreement, violate no agreements or relationships existing between
Executive and any other person. Executive's principal place of business shall be
Orbital Gas Systems, Cold Meece, Swynnerton, Near Stone, Staffordshire ST15 0QN
United Kingdom.

 

2.     Extent of Services. During the time that Executive is employed by the
Company, Executive shall devote his full business time and efforts to the
performance of his duties hereunder; provided, however, that nothing in this
Section 2 shall be deemed to prohibit Executive from continuing his service as a
director, advisory director or in such other similar position of any firm in
which Executive has (as of the date hereof) an equity interest so long as such
services do not materially detract from Executive's ability to perform his
services hereunder and are not provided to any business or organization engaged
in a business or activity which is substantially similar to, or would reasonably
be deemed to be, competitive with the Company. Executive agrees to perform the
services contemplated herein faithfully and diligently and in the best interests
of the Company and its affiliates.

 

1

--------------------------------------------------------------------------------

 

 

3.     Term of Employment. Executive's employment shall commence as of the
Effective Date and shall continue for a period of three (3) years after the
Effective Date unless earlier terminated as provided in Section 6 hereof (the
"Initial Term"). At the end of the Initial Term, and at the end of each one (1)
year period thereafter, (each, a "Renewal Date") this Agreement shall be renewed
automatically thereafter for a one (1) year period (the "Renewal Term", and
collectively with the Initial Term, the "Term"), unless either party gives
written notice of nonrenewal to the other party as provided in Section 10 below,
at least thirty (30) days prior to the applicable Renewal Date or unless this
Agreement has already been terminated by any reason other than nonrenewal.

 

 

 

1

Employment Agreement 06-14-2017

 

 

 

 

 

Orbital is a trading name for Orbital Gas Systems Limited. Registered in England
No. 1868383. VAT Registration number: 363 3612 64

 

4.     Compensation and Benefits.

 

 

(a)

During the Term, the Company shall pay Executive (for all services of Executive
pursuant to this Agreement) monthly based on an annual base salary of$225,000
for the first year of the Term, $250,000 for the second year of the Term, and
$275,000 for the third year of the Term (the "Base Salary"). The Base Salary
shall be paid net of all applicable tax withholdings as required by law and in
accordance with the Company's customary payroll practices with respect to
amount, time and manner of payment.

 

  (b) Upon signing, Executive to receive a one-time signing bonus in the amount
of $30,000.        

(c)

During the Term, Executive will be entitled to receive an annual bonus payment
(the "Bonus"), the actual amount of such Bonus to be conditioned upon the
achievement of certain budgeted financial targets as mutually and reasonably
determined by the Executive and the CEO, with appropriate consultation with the
Company's Compensation Committee. Such annual bonus shall be targeted at 75% of
Executive's annual salary, Each annual Bonus, if any, shall be paid within 45
days following the Company's fiscal year end or as agreed to by the Parties
hereto, subject to all applicable tax withholdings as required by law.

 

 

(d)

During the Term, The Company shall be responsible for housing expenses while
executive leader is in the role for the Orbital U.K. Facility(s)

 

2

--------------------------------------------------------------------------------

 

 

 

(e)

During the Term, The Company shall provide up to six (6) round trip tickets
annually to and from USA for personal and professional business. Also the
company will provide up to three (3) round trip tickets annually for spouse to
accompany spouse

 

 

(f)

During the Term, The Company shall provide access to company vehicle, including
upkeep and fuel

 

 

(g)

During the Term, the Company shall provide Executive with such benefits as made
generally available to executives of the Company of similar position on the same
basis as the Company makes such benefits available to the Company's other
executive employees. The Company shall reimburse Executive's reasonable
out-of-pocket expenses incurred in connection with the performance of
Executive's services hereunder, in each case consistent with the expense and
reimbursement policies of the Company, and subject to Executive's providing
appropriate supporting documentation reasonably acceptable to the Company.

 

 

5.

Termination and Severance. Executive's employment may be terminated during the
Term upon the occurrence of any one or more of the following events:

 

 

(a)

disability of Executive (for purposes of this Term Sheet, "disability" shall
mean Executive's inability to perform the essential duties, responsibilities and
functions of his position with the Company for periods aggregating ninety (90)
days in any three hundred sixty (360) day period as a result of any mental or
physical disability or incapacity);

  (b) death of Executive;   (c) Executive's failure to devote all of Executive's
business time to the Company;   (d) Executive's conviction, pleading guilty, or
no contest with respect to a felony or a misdemeanor involving dishonesty or
moral turpitude or where imprisonment is imposed;

    

 

(e)

any act of theft, fraud or material act of dishonesty related to the Company or
in connection with performance of Executive's duties hereunder; or

 

 

(f)

any intentional material breach of Executive's Employment Agreement and
Executive's failure to cure within 5 days of notice thereof (if such breach is
capable of cure).

 

 

(g)

In the event Executive is terminated other than pursuant to Sections 5 (b), (c),
(d), (e), or (f) and provided that Executive is not in material breach of any of
the restrictions set forth in Sections 6, 7 and 8, the Company shall continue to
pay Executive's salary for the remainder of the Term (the "Severance"), in
accordance with its normal payroll practices; provided, however, such Severance
shall be payable only if Executive signs a general release in favor of the
Company in a form satisfactory to the Company as set forth in the next paragraph
of this Section 5.

 

3

--------------------------------------------------------------------------------

 

 

In order to be entitled to the Severance set forth above, Executive must sign a
general release of all claims, known and unknown, against Company, its managers,
officers and directors, agents, representatives and employees and any related
entities or persons.

 

For the avoidance of doubt, if Executive terminates his employment with the
Company, he shall not be entitled to the Severance

 

 

6.

Trade Secrets, Confidential Information and Inventions.

 

 

(a)

Trade Secrets. During the course of Executive's employment, Executive will have
access to various trade secrets, confidential information and inventions of
Company as defined below.

 

 

(i)

"Confidential Information" means all information and material which is
proprietary to the Company, whether or not marked as "confidential" or
"proprietary" and which is disclosed to or obtained from the Company by the
Executive, which relates to the Company's past, present or future research,
development or business activities. Confidential Information is all information
or materials prepared by or for the Company and includes, without limitation,
all of the following: designs, drawings, specifications, techniques, models,
data, source code, object code, documentation, diagrams, flow charts, research,
development, processes, systems, methods, machinery, procedures, "know-how", new
product or new technology information, formulas, patents, patent applications,
product prototypes, product copies, cost of production, manufacturing,
developing or marketing techniques and materials, cost of production,
development or marketing time tables, customer lists, strategies related to
customers, suppliers or personnel, contract forms, pricing policies and
financial information, volumes of sales, and other information of similar
nature, whether or not reduced to writing or other tangible form, and any other
Trade Secrets, as defined by subparagraph (iii), or non-public business
information. Confidential Information does not include any information which (1)
was in the lawful and unrestricted possession of the Executive prior to its
disclosure by the Company, (2) is or becomes generally available to the public
by acts other than those of the Executive after receiving it, or (3) has been
received lawfully and in good faith by the Executive from a third party who did
not derive it from the Company.

 

4

--------------------------------------------------------------------------------

 

 

 

(ii)

"Inventions" means all discoveries, concepts and ideas, whether patentable or
not, including but not limited to, processes, methods, formulas, compositions,
techniques, articles and machines, as well as improvements thereof or "know-how"
related thereto, relating at the time of conception or reduction to practice to
the business engaged in by the Company, or any actual or anticipated research or
development by the Company.

 

(iii)

"Trade Secrets" shall mean any scientific or technical data, information,
design, process, procedure, formula or improvement that is commercially
available to the Company and is not generally known in the industry.

 

This section includes not only information belonging to Company which existed
before the date of this Agreement, but also information developed by Executive
for Company or its employees during his employment and thereafter.

 

 

(b)

Restriction on Use of Confidential Information. Executive agrees that his use of
Trade Secrets and other Confidential Information is subject to the following
restrictions during the term of the Agreement and for an indefinite period
thereafter so long as the Trade Secrets and other Confidential Information have
not become generally known to the public.

 

 

(i)

Non-Disclosure. Except as required by the performance of the Executive's
services to the Company under the terms of this Agreement, Executive shall not,
directly or indirectly disclose, or permit others to disclose the Company's
Trade Secrets, Confidential Information and/or Inventions as defined above.

 

 

(ii)

Return of Company Information. Upon termination of his employment with Company
for any reason, Executive will surrender and return to Company all documents and
materials in his possession or control which contain Trade Secrets, Inventions
and other Confidential Information. Executive shall immediately return to the
Company all lists, books, records, materials and documents, together with all
copies thereof, and all other Company property in his possession or under his
control, relating to or used in connection with the business of the Company.
Executive acknowledges and agrees that all such lists, books, records, materials
and documents, are the sole and exclusive property of the Company.

 

 

(iii)

Prohibition Against Unfair Competition. At any time after the termination of his
employment with Company for any reason, Executive will not engage in competition
with Company while making use of the Trade Secrets of Company.

 

5

--------------------------------------------------------------------------------

 

 

 

(iv)

Patents and Inventions. Executive agrees that any Inventions made, conceived or
completed by him during the term of his service, solely or jointly with others,
which are made with the Company's equipment, supplies, facilities or
Confidential Information, or which relate at the time of conception or reduction
to purpose of the Invention to the business of the Company or the Company's
actual or demonstrably anticipated research and development, or which result
from any work performed by Executive for the Company, shall be the sole and
exclusive property of the Company. Executive promises to assign such inventions
to the Company. Executive also agrees that the Company shall have the right to
keep such Inventions as Trade Secrets, if the Company chooses. Executive agrees
to assign to the Company Executive's rights in any other Inventions where the
Company is required to grant those rights to the United States government or any
agency thereof. In order to permit the Company to claim rights to which it may
be entitled, Executive agrees to disclose to the Company in confidence all
Inventions which the Executive makes arising out of the Executive's employment
with the Company. Executive shall assist the Company in obtaining patents on all
Inventions, designs, improvements and discoveries patentable by the Company in
the United States and in all foreign countries, and shall execute all documents
and do all things necessary to obtain letters patent, to vest the Company with
full and extensive title thereto, and to protect the same against infringement
by others.

 

 

7.

Solicitation of Employees. Executive will be called upon to work closely with
employees of Company in performing services under this Agreement. All
information about such employees which becomes known to Executive during the
Term, and which is not otherwise known to the public, including compensation or
commission structure, is a Trade Secret of Company and shall not be used by
Executive in soliciting employees of Company at any time during or after
termination of his employment with Company.

 

 

8.

Exclusivity. During the Term, Executive shall not directly or indirectly own any
interest in (other than owning less than 5% of a publicly held company), manage,
control, participate in (whether as an officer, director, employee, partner,
agent, representative, volunteer or otherwise), consult with, render services
for or in any manner engage (whether or not during business hours) anywhere in
the Restricted Territory (as defined below) in any business activity that is in
any way competitive with the business of the Company. Further, Executive will
not during the Term assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
the Company anywhere in the Restricted Territory. "Restricted Territory" shall
mean the State of California or any other state or territory in the United
States or any other state or foreign country in which the Company has done
business or intends to do business or where its products are sold or
distributed.

 

 

9.

Unfair Competition, Misappropriation of Trade Secrets and Violation of
Solicitation/Noncompetition Clauses. Executive acknowledges that unfair
competition, misappropriation of trade secrets or violation of any of the
provisions contained in Sections 6 through 8 would cause irreparable injury to
Company, that the remedy at law for any violation or threatened violation
thereof would be inadequate, and that Company shall be entitled to temporary and
permanent injunctive or other equitable relief without the necessity of proving
actual damages.

 

6

--------------------------------------------------------------------------------

 

 

 

10.

Notices. All notices required to be given under this Agreement shall be in
writing and shall be deemed to have been given when received if personally
delivered or sent by a nationally recognized overnight delivery service, or when
mailed if sent by registered or certified mail, postage pre-paid, return receipt
requested, addressed (i) in the case of the Company, to Chief Financial Officer
of the Company at its principal executive offices, to the attention of the
President, and (ii) in the case of the Executive, at the address of the
Executive as then shown on the records of the Company.

 

 

11.

Survival. The parties hereby acknowledge and agree that the rights and
obligations of the parties described in Sections 6-19, inclusive shall survive
any termination of the Agreement.

 

 

12.

Entire Agreement. This Agreement contains the entire agreement of the parties
regarding the employment of Executive by the Company and supersedes any prior
agreement, arrangement or understanding, whether oral or written, between the
Company and Executive concerning Executive's employment hereunder.

 

 

13.

Governing Law. This Agreement shall be governed by, and enforced according to,
the laws of the State of Colorado, without regard to the conflict of law
provisions thereof.

 

 

14.

Assignments. The rights and obligations of the Company and Executive under this
Agreement may not be assigned, except in connection with a transfer of all or
substantially all of the assets or equity interests of the Company or a merger
or consolidation of the Company with and into a corporation or other entity.

 

 

15.

Counterparts. This Agreement may be executed in several identical counterparts,
and by the parties hereto on separate counterparts, and by facsimile or pdf
scan, and each counterpart, when so executed and delivered, shall constitute an
original instrument, and all such separate counterparts shall constitute but one
and the same instrument.

 

 

16.

Modification; Termination. This Agreement may be modified only by written
agreement signed by Executive and by the Company. The failure to insist upon
compliance with any provision hereof shall not be deemed a waiver of such
provision or any other provision hereof.

 

 

17.

Severability. If any portion of this Agreement is held invalid or inoperative,
the other portions of this Agreement shall be deemed valid and operative and so
far as is reasonable and possible, effect shall be given to the intent
manifested by the portion held invalid or inoperative.

 

 

 

19.

Acknowledgment. Executive acknowledges that he has been advised by the Company
to consult with independent counsel of his own choice, at his expense,
concerning this Agreement, that he has had the opportunity to do so, and that he
has taken advantage of that opportunity to the extent that he desires. Executive
further acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.

 

7

--------------------------------------------------------------------------------

 

 

 

[Signature Page

Follows]

 

 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement is executed by the parties as of the day and
year first above written.

 

 

EMPLOYER:

 

ORBITAL GAS SYSTEMS N.A., a wholly-

owned subsidiary of CUI Global, Inc.

 

 

By:        /s/ William Clough

William Clough, as Chairman, Chief

Executive Officer, President, General

Counsel of CUI Global Inc.

 

 

EXECUTIVE:

 

 

 

By:    /s/ Paul White

Paul White

 

 